Citation Nr: 1223046	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to the service-connected cervical and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) from an April 1986 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran originally appealed the issue of service connection for headaches to the Board in November 1986.  The appeal was not certified to the Board at that time and is therefore still pending, and the Veteran did not request a hearing before the Board.  In October 2010 the Veteran testified at a hearing before the undersigned Veterans Law Judge on the issue of service connection for a cervical spine disability.  Neither the Veteran nor his representative indicated at the hearing or through any of their written communications to the Board that the Veteran wished to have a hearing on the issue of service connection for headaches.  Therefore, the claim can proceed without a hearing.

This appeal was previously before the Board in April 2011, at which time the Board remanded it for additional development.  That development included obtaining a medical opinion that addressed whether the Veteran's headaches were secondary to his service-connected spine disability.  The Remand also directed that an opinion be obtained as to whether the Veteran's headaches were aggravated by his service connected disability.  That opinion was not obtained.  Remand by the Board confers on the Veteran a right to the development ordered.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board has no option but to remand this appeal again.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA examination in November 2011, and the examiner reviewed the claims file.  The examiner indicated that the Veteran had had tension and cervical muscular headaches.  The Veteran sometimes took Aleve for headaches and took morphine daily, although that was mostly for his back.  He described the headache pain as constant, pulsating or throbbing, and as worsening with physical activity.  The pain was on both sides on the head and the Veteran did not have migraine headaches or non-pain symptoms associated with headaches.  The Veteran reported that prostrating attacks occurred more than once a month, and three to four times a month he had disabling headaches that prevented him from working.

The examiner opined that the Veteran's headaches were less likely than not incurred by service.  The rationale was that when the Veteran referred to headaches during service, he was talking about the muscles on the back of the neck.  Furthermore, the examiner noted that the treatment records show that there had only been three to four times in the past 15 years when the Veteran complained of headaches and one time when he complained of chronic headaches.  These were described as involving pressure, which was not the same as the posterior occipital head pains that the Veteran was treated for in the military.  In addition, the headaches that the Veteran complained of at the examination were not the same as the ones he had while in the military.  The Veteran said that he was not able to work three to four times a month due to debilitating headaches, which the examiner felt was difficult to reconcile with the military records.  He had never seen a neurologist or had any definitive treatment for headaches, and the examiner felt that when the Veteran missed work it was due to neck and back problems.

In April 2012, a VA provider who had not conducted the November 2011 examination wrote that he had reviewed the claims file and felt that the current headaches were less likely as not incurred in or caused by the in-service injury or fall in 1983.  If they were related, it would be expected that the headaches would have been persistent and of the same quality as the in-service headaches.  He wrote in another April 2012 report that the current headaches were less likely as not related to the cervical and lumbar spine disabilities.  The rationale was that front tension headaches had not been associated with those disabilities in the medical literature.  Furthermore, occipital pain would be diagnosed as muscle pain instead of headaches, and that pain was likely due to cervical degenerative joint disease.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744  (2006).  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The April 2012 VA opinion states that it is less likely as not that the Veteran's headaches are related to the cervical and lumbar spine disabilities.  The Board finds that this opinion is inadequate, because the examiner did not address whether the Veteran's headaches were aggravated by the cervical and lumbar spine disabilities.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  On remand, an examination report addendum must be obtained that addresses the issue of entitlement to service connection for headaches as secondary to the service-connected cervical and lumbar spine disabilities.  38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion must address whether the service-connected cervical or lumbar spine disabilities have aggravated the headaches.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
	
1.  Obtain an addendum to the VA examination reports from November 2011 and April 2012.  The Veteran's claims folder and a copy of this Remand should be provided to the examiner for review prior to completion of the opinion.  The examiner is requested to address whether the Veteran's headaches are part of his spine disability (i.e. radiculopathy) or whether they are a separate disability.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches were caused or aggravated by his service-connected cervical or lumbar spine disabilities.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  A complete rationale must be provided for any opinion provided.

2.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



